Citation Nr: 0923969	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to 
January 1969 and February 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran was afforded an April 2009 Travel Board 
hearing before the undersigned Veterans Law Judge. The 
hearing transcript is associated with the record. 


FINDING OF FACT

Coronary artery disease is not etiologically related to any 
event, injury, or disease during active military service or 
within one year following active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
coronary artery disease have not been met. 38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in August 2007 
and April 2008. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The notice also included how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and private medical records are associated 
with the claims file. The Veteran was afforded a November 
2007 VA medical opinion and a December 2007 VA examination 
regarding his claim. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran contends his presently diagnosed CAD disability 
was incurred during active military service or within a year 
of separation. The medical evidence does not support the 
Veteran's contention, and the claim is denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Certain chronic disabilities, such as CAD, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Veteran was first clinically diagnosed with CAD in 2006 
after experiencing angina. Service treatment records do not 
show any clinical diagnosis or treatment regarding heart 
disease. However, high cholesterol readings were noted in 
service treatment records, dated April 1990 and October 1991. 
There is an isolated complaint of chest pain in February 
1990, noted as an upper respiratory infection. However, the 
electrocardiogram results returned within normal limits. In 
his October 1991 separation medical history questionnaire, 
the Veteran marked "no" to having experienced "heart 
trouble." No clinical findings of heart disease were noted 
in the separation examination report.  

After the initial CAD diagnosis, the Veteran underwent a 
coronary artery bypass in September 2006. A certified 
physician assistant (PA-C) from the private clinic performing 
the bypass surgery stated that CAD is a progressive disease 
and the Veteran "could have been building plaque for many 
years" in a July 2007 letter. 

A November 2007 VA medical opinion is associated with the 
record. The physician recited the Veteran's medical history 
based on a review of the claims file. He stated that elevated 
cholesterol noted in service treatment records is a risk 
factor in the development of CAD and that normal 
electrocardiograms do not excluded the possibility of CAD. 
The physician reviewed the complaint of chest pain in 
February 1990, but stated that without medical records from 
1990 to 2006 he could not form a non-speculative opinion as 
to whether the Veteran's present CAD initially manifested 
during active military service. 

The Veteran underwent a December 2007 VA examination. He 
reported having angina symptoms in June 2006. Subsequent 
medical tests returned abnormal and he was diagnosed with 
CAD. The Veteran underwent artery by-pass surgery for 
treatment. He affirmed a family history of high cholesterol 
and heart disease. However, he did not have additional risk 
factors of smoking and diabetes. The Veteran had elevated 
cholesterol for many years, which was treated with medication 
and diet. The physician noted that the Veteran reported being 
able to participate in strenuous activities of rock climbing, 
hiking, and rafting until 2006 when he began experiencing 
angina. Presently, he discontinued yard work and limited his 
hours of employment due to back and heart conditions. During 
physical examination, the examiner observed a regular heart 
rate and rhythm. He noted possibly "very soft, subtle 
systolic ejective murmur" in part of the heart. The left 
femoral artery had a faint inconsistent bruit. No additional 
cardiovascular abnormalities were found. The physician 
diagnosed CAD. 

The December 2007 VA examination report contained a detailed 
opinion by the examining physician. The physician noted the 
in-service complaint of chest pain. However, since the 
Veteran reported being able to achieve high activity levels 
without chest pain between 1992 and 2006, he concluded the 
present cardiovascular symptoms are less likely related to 
the isolated in-service episode of chest pain. Regarding the 
Veteran's elevated cholesterol, the physician stated that the 
present CAD is likely related to his elevated cholesterol. 
Nevertheless, he concluded that symptomatic CAD was not 
developed or incurred during active military service.  

The Veteran testified at the April 2009 Travel Board hearing 
that he was diagnosed with high cholesterol during active 
service. He reported that his private physician verbally 
informed him that earlier cholesterol treatment could have 
possibly prevented his CAD. 

The medical evidence is against a finding that the Veteran's 
present CAD is etiologically related to his active military 
service or incurred within a year following his active 
service. The physician conducting the December 2007 VA 
examination unequivocally stated that CAD was not incurred 
during active service. This conclusion is supported by the 
absence of medical treatment for cardiovascular disease for 
many years and the Veteran's reported ability to engaging in 
strenuous physical activity for over a decade following 
separation. 

The Board has considered the July 2007 letter by the PA-C 
suggesting that the Veteran "could have been" for many 
years developing the underlying conditions that necessitated 
the artery by-pass surgery. The Board finds this opinion to 
be speculative. The law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). It has 
also been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).  


The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the August 2007 
letter from the RO to him, but he has failed to do so. A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. While the Veteran is clearly of 
the opinion that his current CAD is related to service, as a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Competent medical evidence is required. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). Without 
competent medical evidence showing that CAD is etiologically 
related to active service, the claim is denied.38 C.F.R. 
§§ 3.159(a), 3.303, 3.307, 3.309. 


ORDER

Service connection for coronary artery disease is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


